Citation Nr: 0945813	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for pseudoseizures, 
claimed as seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to 
February 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the Veteran's claims.  The Veteran had a 
hearing before the undersigned in July 2009 and the 
transcript is of record.

The issue of entitlement to service connection for seizures 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On July 22, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of entitlement to 
service connection for migraine headaches is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to 
service connection for migraine headaches by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The record shows 
that the Veteran filed a substantive appeal with regard to 
the issue of entitlement to service connection for migraine 
headaches.  In a statement received at a July 2009 Board 
hearing, the Veteran withdrew this appeal.  Hence, there 
remains no allegation of error of fact or law for appellate 
consideration regarding the claim.  Accordingly, the Board 
does not have jurisdiction to review the claim of entitlement 
to service connection for migraine headaches and it is 
therefore dismissed.


ORDER

The appeal as to entitlement to service connection for 
migraine headaches is dismissed. 


REMAND

Although further delay is regrettable, additional development 
is needed in order to adjudicate the remaining issue on 
appeal.

As an initial matter, under VA laws and regulations, and for 
benefits purposes, a veteran is a person who served in the 
active military and who was discharged or released from 
active service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  VA 
benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2009).

The appellant's personnel records indicate that her 
separation in February 2004 was an entry level separation.  
Thus, her separation is considered to be under conditions 
other than dishonorable.  See 38 C.F.R. § 3.12(k)(1) (2009).  
Therefore the appellant would not be barred from receiving VA 
benefits should the evidence show that she has a disability 
as a result of an injury or disease incurred in or aggravated 
by service.

As noted, applicable VA governing legal criteria provide 
direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record, regardless of its date, shows that the 
Veteran had a chronic disorder in service or during an 
applicable presumptive period, and that he or she still has 
such a disorder.  38 C.F.R. § 3.303(b) (2009); Savage v. 
Gober, 10 Vet. App. 488, 494- 95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2009).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board notes that, based upon evidence of recurrent 
syncope in service with one shaking episode and evidence of a 
possible current seizure disorder, a VA examination was 
requested to determine whether the Veteran's syncope in 
service was related to a current seizure disorder.  See 
December 2005 VA medical opinion request.  In January 2006, a 
VA examination was conducted which required extensive 
neurological testing.  The final diagnosis was pseudo-
seizures, non-epileptic in nature, however, a medical opinion 
regarding the relationship between the Veteran's current 
disorder and service, was not provided.  See 2006 VA 
examination reports; see April 2006 diagnosis.  In January 
2006, the case was referred to Dr. M.K. for extensive sleep 
testing.  The findings showed non-epileptic, psychogenic 
spells.  See April 2006 treatment records by Dr. M.K..  
Again, a medical opinion regarding the relationship between 
the Veteran's current disorder and service, was not provided.

In addition, emergency records, from 2004 to 2009, were 
submitted showing a diagnosis of breakthrough seizure with a 
history of seizure disorder treated with Depakote.  Emergency 
records dated in 2008 indicate that the Veteran was in a 
postictal state at the time of treatment and that she was 
kept for overnight evaluation of her seizure disorder.  
However, like the treatment records above, these records did 
not provide an opinion relating the Veteran's seizure 
disorder to service.  Furthermore, the Board notes that many 
of these records were submitted subsequent to the 2006 VA 
examination and were not reviewed by the examiner.

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case, the Board notes that the evidence of record 
clearly demonstrates evidence of inservice treatment for 
blackouts with a diagnosis of syncope and a current possible 
seizure disorder; however the matter of the current 
disability and its relationship to the Veteran's military 
service remains unresolved.  In this regard, 2006 VA 
treatment records diagnosing a non-epileptic pseudo-seizure 
disorder with psychogenic spells conflict with 2008 and 2009 
emergency treatment records showing a diagnosis of a 
breakthrough seizure disorder and a postictal state.

Furthermore, none of the treatment records currently 
associated with the Veteran's VA claims folder offer an 
opinion as to a possible causal relationship between the 
Veteran's claimed seizure disorder and her in-service 
diagnosis of recurrent syncope.

Therefore, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions must be addressed by an 
appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Thus a VA medical opinion is necessary in order to determine 
the Veteran's specific disability and whether that disability 
is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
any relevant, current treatment records 
that are not yet associated with the 
Veteran's claims file.  Specifically, the 
RO/AMC should ask the Veteran to provide 
the names and addresses of all medical 
care providers (both VA and private) who 
have treated her for her seizure/pseudo-
seizure disorder since discharge from 
service.  After securing the necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.

2.  After the above has been completed, 
return the case to the 2006 VA examiner 
noted above for the purpose of 
addressing the existence and etiology 
of the Veteran's claimed seizure 
disorder.  If this examiner is 
unavailable, another VA examiner should 
review the claims file.  The Veteran's 
VA claims folder, including a copy of 
this remand, must be made available to 
the examiner.  

After reviewing the complete evidence 
of record, the examiner should 
determine whether the Veteran has an 
actual seizure disorder, a non-
epileptic pseudoseizure with 
psychogenic component, or some other 
disorder manifested by the symptoms 
shown in the record.  Any additional 
diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  

If the examiner determines that the 
Veteran has a seizure disorder, he/she 
should state whether it is at least as 
likely as not (e.g. a 50/50 
probability) that the Veteran's seizure 
disorder had its onset in military 
service or is otherwise related to 
symptomatology shown in service, to 
include the diagnosis of recurrent 
syncope.  As to any other diagnosed 
disorder including non-epileptic, 
pseudoseizures with psychogenic 
component, the examiner should state 
whether it is at least as likely as not 
(e.g. a 50/50 probability) that such 
disorder had its onset in the Veteran's 
military service or is otherwise 
related to that service.  

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.

3.  The AMC should then readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue 
remains denied, the Veteran and her 
representative should be provided with 
a supplemental statement of the case as 
to the issue on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


